                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

HAROLD L. BASS, JR., #1988059                    §

VS.                                              §                   CIVIL ACTION NO. 6:17cv223

DIRECTOR, TDCJ-CID                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge K. Nicole Mitchell. The Report of the Magistrate Judge (Dkt. #34), which

contains proposed findings of fact and recommendations for the disposition of such action, has

been presented for consideration, and no objections thereto having been timely filed, the court is

of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts the

same as the findings and conclusions of the court. It is therefore

       ORDERED that the Report and Recommendation on Mr. Bass’ motion for an order to

obtain a copy of his grand jury proceedings, construed as petition for mandamus, (Dkt. #34) is

ADOPTED. It is further

       ORDERED that Mr. Bass’ motion for an order to obtain a copy of his grand jury

proceedings, construed as petition for mandamus, (Dkt. #33) is DENIED.


                     So ORDERED and SIGNED March 11, 2019.




                                                               ____________________________
                                                                Ron Clark, Senior District Judge
